The judgment should be affirmed. The defendants furnished all of the equipment that was necessary or required for the performance of the work, including proper facilities for fastening the belt. The fact that defendant placed his weight against a bar that Was not intended for that purpose and in that manner received his injury does not render the defendants liable. There was no negligence on the part of the defendants and there was contributory negligence on the part of the decedent.
Finch, J., concurs.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.